      Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 1 of 17                          FILED
                                                                                     2018 Dec-17 AM 09:29
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA




Case 2:18-cv-00661-RDP
                  --_   ·--   .


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


Pamela Stubbs,
Plaintiff.

vs.

Compass Bank,
Defendant.


                 Amended Hostile Work Environment Complaint

Plaintiff, Pamela Stubbs, hereby submits its opposition to Defendant's Motion to

Dismiss the Complaint.

COMPLAINT
I. JURISDICTION

  1.The jurisdiction of court is invoked pursuant to Title VII of the Civil Rights

Act of 1964 as amended. The jurisdiction of this court is invoked to secure

protection for and to redress the deprivation of rights secured by 2000e providing

relief against a Hostile Work Environment under the protected class of race.

Plaintiff has initiated her EEOC charge and received her Notice of Right to Sue

Letter. Prior to Filing this Complaint. See Exhibit A.
       Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 2 of 17




II.     PARTIES

  2. Plaintiff Stubbs is an African American female living in Jefferson County,

Alabama.

  3. Defendant Compass Bank is a domestic corporation doing business in

Jefferson County on the date of the events that are the basis for this complaint.

III.    FACTUAL ALLEGATIONS

 Race

  4. The Plaintiff has been discriminated against because of her race in terms of

work/job assignments, unwelcomed touching, and inappropriate comments.

  5. Plaintiff was hired in or about November 2007.

  6. An email was sent to HR during the week of 12/22/2017 concerning

the behavior of her manager (Kelly Ellis) a white female and a co-worker

(Jacqueline Ligon). See exhibit B.

  7. Plaintiff Stubbs stated to HR Partner that she had a meeting with

Kristen Metty, Kelly Ellis' manager during the month of February 2017.

  8. Plaintiff Stubbs stated to Metty that Kelly Ellis was assigning more difficult

cases to her which makes it very difficult or impossible to meet required

departmental goals. A poor evaluation was given to the Plaintiff due to unfair work

assignments on 07 /17/2017 where it was stated by the Plaintiff, team lead that this
     Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 3 of 17




evaluation would in-turn negatively affect her raise for next year and block any

available promotions. (Burlington Industries, Inc. v. Ellerth) affirming that

employer is strictly liable for supervisor harassment in a tangible employment

action such as failing to promote. Also EEOC v. McCormick & Schmick's Seafood

Restaurants, Inc. and McCormick and Schmick Restaurant Corporation, No.

WMN-09-cv-984 (D. Md. Sep. 12, 2014).

alleging a pattern or practice of race discrimination against African-American job

applicants by refusing to hire them for front-of-the-house positions and by

denying equal work assignments because of their race.

WHEREFORE, PREMISES CONSIDERED, Plaintiff request the following relief:
   1. Grant Plaintiff an order requiring Defendant to make Plaintiff whole by
      granting appropriate declaratory relief, compensatory and punitive damage.
Grant Plaintiff a permanent injunction enjoining Defendant, its agents, successors,
employees, attorney and those acting in concert therewith from continuing to
violate the civil rights laws

 HOSTILE WORK ENVIRONMENT

  9. It was also stated that Kelly constantly physically abused the Plaintiffby

firmly placing her hand on the Plaintiffs shoulder as to intimidate her. The

physical abuse escalated to Kelly poking the Plaintiff in the back with her fingers.

This behavior was unwelcomed, offensive, humiliating, and was believed to be
      Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 4 of 17




done intentionally causing emotional distress and fear for her safety. On

06/26/2018 a second EEOC charge was filed #420-2018-02838. See exhibit C.



  10. On 12/26/2017 Plaintiff Stubbs emailed a letter to the Office of General

Counsel at Compass Bank stating that the work environment has become


stressful due to a co-worker Jacqueline Ligon spreading rumors throughout the


department that she has a sexually transmitted disease. This is intentional


infliction of emotional distress that has harmed the Plaintiff's reputation, causing
embarrassment, grief, isolation as co- workers disassociated themselves from the
Plaintiff. See exhibit D.

Trinh and Bailey v. City of Seattle


 11. Although Plaintiff describes circumstances in the EEOC charge that fully
reflect a Hostile Work Environment, the Plaintiff unintentionally did not check the
"Other" box for Hostile Work Environment and Cat's Paw Liability.


WHEREFORE, PREMISES CONSIDERED, Plaintiff request the following relief:
   1. Grant Plaintiff an order requiring Defendant to make Plaintiff whole by
      granting appropriate declaratory relief, compensatory and punitive damage.
Grant Plaintiff a permanent injunction enjoining Defendant, its agents, successors,
employees, attorney and those acting in concert therewith from continuing to
violate the civil rights laws

Respectfully submitted this 14th day of December, 2018




                                      ~~r /
                                      St"bbs, Phmtiff


                                      vl, //-,
                                                 I "

Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 5 of 17




                      331 7 Woodley Court
                       Hoover, Al 35216
                         205-422-8500
Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 6 of 17




                        EXHIBIT A
        Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 7 of 17
               Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 8 of 20


                   Case 2:18-cv-00661-RDP Document 1 Filed 04/27/18 Page 10 of 16




               Thlai Ml'DI b af&atd
                     St&aimeJtt sndc
                                               •
                         CHARGE Of DISCRJMINATION
                                   l!'IZlfaru1'oG befa-1 a,mpl1t1ntlhll
                                         hlwq lv:to! 1'114. 5n-.Md      PrtvKy ACt
                                                                        &inn.                                   ~ FEPA
                                                                                                                       •
                                                                                                           Charge PNsmted To:                   Agency(!es) Clurge No{s):


                                                                                                                     EEOC                              420-2018-00883
                                                                                                                                                                    mdEEOC
                                                                          Sutm or lr:oJAp,,,:y. iiMJ)'
Hne~Mr.,lrll.,Mn.)                                                                                                              Home f'bo:w                       Yu,of!lrU!.




--M
Ms, Pamela DStubba

3317 I.st Sl:rfft West, HOOVER, AL 35216
                                                                                  C\ty', State uui UP codt
                                                                                                                            205-422-8500




---
Named b the Emplo,u, LaborOrpmutlon, tmpioymen: AlfflCY, App-mtlceshipCommiuee, or St.ate or Local Govffl'Ullent ,\pDf:'} That I kllcYe Dbcri:nlln&ted
Against Ml or Others. {tflZJln dun two, &tundtlrlA.RTKUI.MSbdot,,)


COMPASS BANlC

15 20th mret south, BIRMINGHAM, AL 35233
                                                                                  City, 5altil 111cl ZIP COde
                                                                                                                        "-,~,M-IMn


                                                                                                                                                   I
                                                                                                                                                               PimnoNo.




·-,..,,.,.,_                                                                      C!tJ, Stat. &nil ttP Cod.
                                                                                                                        No..~M.mbctl


                                                                                                                                                   I
                                                                                                                                                               l'haleH~




D:l$CJl:lrlUNATIONBASEDON(Cl#d:~6oz(a)J                                                                                        DATI:(5) DUOUM.!Na TIO!( 1'001 Pu.ct
                                                                                                                                         hrllftl                      ......
  0""" D= D '"'                                                  D      R.WGlON         D          NATIONAL CIUGIN                  02-23-2017                   12-22-2017
   [!]   O ,... O
               lETAUAnOH                                    DIWMY               D          GEHrnC!NFORMATION

               D        """"{Spdy)                                                                                                      O          CCNTDrulNG AcnON
                                   ,-,-1sINNII( .f«.c6
THE PAR'llCUL,\U Allf (If.tJt/JlJaMJ                     ~ ""-tf1)).:
  l 11110 b1,d; femlle who ha wvriald fartl,e..,.. mmed ,mployerfortm yan. Oil &ibruozy :I.3rd. Z0171 a,mplalnod on my
  -EellyEllb. I mmpkloecl at her.....,... ltrlatln Met:ty, Itokl laiJtm tlllt Eelly El&..,.. reastlgnq; mm cllfllcuJt c:uet
  to- 'I1lls would ID-tam maim It mm, dllllcult ID mectapec:led ll"W or :IO c:ua weoldy and 80 c:ua mantllly. On Auguat 4lh
  2011, 1 hadaaetlag wllluayt.eam 1-IJ..ty,JOneo.Jwly lt.lleclln tbe meet!nglllld: I w11 <on1btenllybelaw apected mOJ!lhly
  prod,>ctlmgo,,lafranMayuntll]Dly.Jwly andt -                           •-tho
                                                             numbon md It was found dull I did lllffl produdlanfrom May
  UDIIIJ.Jy.After~wlthr.llyJ..tycoUedmcbldtlDlotbo..-gmdoaldl-belnC.-:bodfor-mmlng
  produdlooonly               the month ofJuly. -.:.llyl!lllatheN woald no furth.r <h.,ga made ond ti..,. i.bm -                                            from the job for
  a 11q1, day cfYICll:lon, ball.dqs.&ld< daya mdmeetb,o woaldnat be c:omtdond. 'Ihls a,une or act1cm wuuldlmure rauure ID
  QJIJIPktl mljpled wvn; llld lad lo dlalpllnlry- lnclndmg-.l\nolbor IDddont During tho mmb ofJuly wbon I
  recelved +i* I rtelyfourpbone calla Crom Tamika Wna,a HRR.epr 11 r tlve en rm Ing m.y ntffldam,. Two of ti. called
  -....iwhllel-lntbadodonolllce. T-w...tedlD-wt.,J.....ktbemmplattngFMu..parpenperthe_.of
  l'.elly Ellll.J abd TIDl!bbaw 111111Y DCUITIIIOII I hid ml st. dklnat biaw. 11,o nat uponutur1Dg lo w<nl reccvedlll mudl
  fromklly-,gtlUlc Jhavem OC<llrl'IIIC& We-bockoadfortb.-:mdn&lbc-andlhm detmmlwd-1 only
  hid three o m l l l w - - t h o · ·                    action.,....,... lfelthan....tmcl believed thia to l,e a formal-..,
I wanttbllc:hlrge med with both the WX and theStlte or la:al. Agcl1(.}, I! 1ny. I will            NOf.Alll - WlMotHCWM1yfrSt.auP1dl.r,gj A 8 f l l l 9 " ~
adviM theapncles lfl elwlp my.&n.1 ot phcne number IDd l 1.¥Ul cogpcr11te fully with
them in thl pniccuingo! mychup ln Kairdante with their puedure1.
                                                                                                  I swear or afflnn thlt l hive re.ad t.h.c al!o,e charge arid that It b true to the
 I declanunder pen11ty of perjwy that lhe above b true andcomd.                                   best of my knowltdp. lnform.atio., and belJr£
                                                                                                  SlGNATIJlf. Of COtalACHANr


                                                                                                  SUBSCRl!fD o\ND S'-HORN !O BUORE ME THIS OJ.ll
         Dl&lbllY lfped &y Plmlla Stubbs aa 12-5-2017 02:36 PM rsr
                                                                                                  !""""''*-""""
                                                                                                                       I··-

       Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 8 of 17
           Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 9 of 20
                                                                                                                  L.
                 Case 2:18-cv-00661-RDP Document 1 Filed 04/27/18 Page 11 of 16



mx:r-1(1.l/OI)
                                           •
                      CHARGE OF DISCRIMINATION
                                                                                                        •
                                                                                              Chuge Presented To:              Agncy(les) Cba,gc No(s):
                              .!:(!' Prf.¥KJ Ace.of' 1974. SN cndmad Prt"CY Act
             Tba form II tl&cud
                  ~ Md              lllformtlon befort amplct.ia: th~ form.                      ~ fEPA
                                                                                                       EEOC                            420-Z018·<X1383


                                                                       -~-        ,ll111Jir
 £w cnmplatnc to hlly Ellll .......,..., OnDecemlier 22nd, 20171 ClODIKtllci!IR lwp,-,e TmnmyF!nclurto am,plm about
 dzf tt: ol c:mn<ta'bya co-wo,larwlll, behnlar beq lmown to uppor-•pmed: I tal,l TGlllll)' tho1Jerq11olkle LJgJon •
 BSASpec:lallltm!lsundorthemm'l""eatafMomcalllqoo.Por,evenlmcmtluJ•c:qneUnelwde&modmycbaro<im'by
                                                                                                                                               u,dEEOC




 ,pn,adb,g rumon throu&bout tlie ~ thll: l haveaoauaUf tnmmltm! dloeue. Olber offensive CDIIIIIIO!llb wee llllllN
 "'m:cmblgmy balr, clothing, 111111 th,t 11111 imdan.11 b wel mown tbn,ughout the cloportmmt thll:Jaaiuellne bu "'ndud:ed
 tbb type ofbebalour In Iba putu ltwu otmd !lo me byEoldd< wll11lma thll:Jac:queUne ljleadedNmOn ,bout blm
 lllrougbout the BSAde,.-md c......t ~ to lllray-, from him. A&r beorlagmy compl.m IIDOGtJa<quellne,
 1111111"1 llmd.dw: there WU not much tb.ateould be done. It b qilllllt COIIIJICIYpobc:y fcr-1[ and fallaw ~ to be
 ,ul,jectod1'> such behavior. If employees afBSA/AMI. DeP*- Wffll qaatlonodl 11111 c:mftdontly IIUl"O d!ltlme ercwatloDa
 oplmtJIICqU8lln, U,.n will be liow:idm be trua ...i a11c, tmt tlwo bohntor bbown to• • pt«"t. In mldltton '111e wvel:ol
 Dec:ember22ad,21117 I bne been un,g nmion lb.at I will be tired ofter I ntum from Vll:lllan whkh b the Moi:ol.Dec:tmber
 2,ih, 2017, It-ml that my .......... hliy Ellb would lM!t tu ftnd e,ror ID my wori:11111:wauld result In-.,,,_ I have a
 right to allrm &eowodc envlranment. It ti unfalrthltmy dwKter ts ddmod by a co-worker ml Job tbr.-..dbymy
 11111111ger.1 am....Jdng balp m stop the rumor, bar"lllllllll: mlretallatlcm.
  t belloH 11oat1bavebemNtallated aplmtm ..,..g1ng lnpiot ,1:1dact1Y1ty 1n vtollt!onof'I'ltL, wo£tbeClvlilUght,Mtaf
  196f, u erneded




 I Wlllt du d,upfl.ledwtth bcththlU.OC aadtht Sutt or JoalApncy, lf,ny, I wtll    NOT.MY - Jt11ffl11CUSM1YforJur. andLOQ/ A p ! ' J ' ~
 adviN C h i ~ jf[ cha19 my ,dlhu or phew: m.imlMrmdiwill(oop!J'm fully wtth
 tlwnln thepna,oln& ol myci,,,p "'"""""" wtththetr pn,o,<be•
                                                                                  J ~ or a.llltm that I have r-1 tm IOO¥e chuJc and tlvit 1t b true to tbe
 I il,dm, under penalty of perjmy that me """" ii true ml""""-                    bat of my kno>,!olp,lamnaltonml b,litf.
                                                                                  SKiNA.11.IRf Cl' COMPI.AOIANT



         Dlgtl>lly llgll<d by l'UDlla Stlil,I,, OD l.2-29-2G17 ln:36 PM EST       ,...... ..,..,.,.,
                                                                                   5l1lSCAJltD AND' SW OiM TO BEf<lRl Mf Tiro D,. tE
Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 9 of 17




                        EXHIBIT B
                                                                                                     1.-,.,


                   Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 10 of 17
12/2<;/2017




       Mail                                                                                                                          More



                                            SGL-06157131 HR Solutions                    rnbox   x


I      lnbox (6)
                                                  HRHELP.US@bbva.com
       Starred
                                                  tome
       Sent Mail
       Drafts (90)
       BSA (54)                                   Good morning Pam,
       Changes and Updat ...
                                                  Hope that you're doing well today! You will need to reach out to your Talent Partner direct
       Good Reading (54)                          Tammy Fincher and she can be reached at tammy. finchcr@bbva.com or directly at 205-2
       HR (12)
       KYC Emails (14)                            Thank you for contacting Team Member Services!
       NSU (37)                                   Lori
       Personal (163)                             <<<<<<<<<<<<<<<<<<<<<<<<>>>>>>>>>>>>>>>>>>>>>>>>
       Reviewer Comments ...                      DESCRIPTION: From: PAM STUBBS
       More                                       Subject: Requesting a Meeting.
                                                  Good Morning,

                                                  I would like to request a meeting with an HR representative concerning
                                                  Harassment and Retaliation against me by management and a co-worker.

                                                  Thank You.




https :I/mail .google.com/mailluJOf#inbox/1607f30eb8195544                                                                                  1/1
                       Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 11 of 17


      BBVA                 Tammy


    \llail                                                                                                       Mova to lnbG><                                   Mo,10


         ,.;.,-.•·         Invitation: Follow up meeting w/ Talent & Culture@ Thu Feb 1, 2018 1pm - 2pm {CST) (pam.stubbs@bbva.com}                                                                              Po·~


                                TAMMY FINCHU -<tarnny.finclun@btl>'a.com"'                                                                                                                                         Jan 31
    Stitned                     to me. PATRICIA, KELLY, JUDY

    Ser,t Ma~

    Drafts (15}
                                                            Follow up meeting w/ Talent & Culture ...                                                                     Agenda
                                                            View on Coogle Celertdar                                                                                      Thu Feti 1, 201B
    BSA(~I                                    1
                                                            When        ThuFeb1,20191prn-2pm(CST)
    Cafendar
                                          ""                Where       Daniel 1E-2 /1sl ftoof Tale11t & CtJlture area                                                    1pm         Follow up meet1:ig v,/ Taieril & :ulture ..

                                                            Who         KtLL Y ELLIS. PATRICIA OSBORNE. JUDY JONES, TAMMY                                                 No later events
    Good RNding (55l

                                                                              ..,.. .
                                                                        FINCHER•
    HR{16)

    KYC Emails (1"1)

    NSU {37)

    Personlll (171)                Follow up meeting w/ Talent & Culture
                                                  Tliu F~ 1. 2018 fpm - 2pm Central Time
                                   'M'leri,       Daniel 1E-2 /1st ~oor Talent & Culture area (mP.:)


                                   Who               TAMMY FINCHER. o•g•""""'
                                                     PATRIClA OSBORNE
                                                     KELLY ELLIS
                                                     JUDY JONES
                                                     ~~

                                   Going? YQ -        MM.t!! ·     No    ~


                                   lm,i!:Mi0<1fnim~~

                                   Yw .,,.. rw>IM'lg 1!'111, ltffla,I ~ 11'1<1o QCC®•t ~~ ll9CIIU.,.. .,.,.., ""'   WbC.a1l)fd   for •nvltl'tiona a, cahll'ldm t>G!T' i;1,..;;,t,<@;&,9 com




                                Iii   invite.ics Downloa(!




https://mail.google.com/maillu/O/#search/Tammy+/1614cd6c24a2f66D                                                                                                                                                                111
                                                                                                     I ,. --


                  Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 12 of 17
11'1.9/2016   .




    BBVA                                                                                     PAM STUBBS <pam.stubbs@bbva.com>



  Continued unacceptable behaviour of Kelly Ellis
  1 message


  PAM STUBBS <pam.stubbs@bbva.com>                                                                             Mon. Jun 4, 2018 at 2:00 PM
  To: tammy.fincher@bbva.com


    Hi Tammy,

    This is Pam Stubbs again writting to let you know that I am continuing to have problems with Kelly Ellis. Just a few
    minutes ago Kelly walked up to me a put her hand on my back. I should not have to keep telling this woman to keep her
    hands off of me. It has been made known that I do not want her touching me so why is she still being allowed to do it.

    If she wants to get my attention she can tap on the desk or just speak a little louder but putting her hands on me is
    unacceptable. I just wanted to let you know before I move forward with my complaint.

    Thanks

    Pam


    BBVA Compass
    Pam Stubbs
    AMUBSA

    Tel. (205) 297-3352 - Fax (205) 524-3686 email - pam.stubbs@bbva.com
    Danial Building - Birmingham. AL
    lrter-Office Mailcode: AL-Bl-CH-BS




https://mai!.google.com/mail/u/O?ik=a93d9066bf&view=pt&search=all&permthid=thread-a%,3Ammiai-r6427069383471488869&simpl=msg-a%3As0/,,3A..   1/1
                                                  I   c




Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 13 of 17




                        EXHIBIT C
                        Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 14 of 17
                              Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 17 of 20


 [[OC   r
            ·=   5 {11/0'I)

                                    CHARGE OF DISCRIMINATION                                                                  Charge Presented To;                       Agency(ies) Charge No(s):
                          Thb form b affected by the Privacy A~t uf 19?4. See endo~ed Pr!~aty Ad
                               StateDl('ntand other Information before complctlng thl~ form.
                                                                                                                                 D     ITPA
                                                                                                                                 [!)   EEOC                                   420-2018-02838
                                                                                                                                                                                          and EEOC
                                                                                         Stmor foal ~ncy. iftmy
Name (/ndfQte Mr., Ms., Mn.)                                                                                                                        !lomeP1".one                        Year ofBirth

Ms. Pamela DStubbs                                                                                                                           (205) 422-8500
St~tAddress                                                                                       City, Stale and ZIP Code

3317WoodleyCourt, HOOVER,AL35216


Named.ls the r.mp:oyer, Labor Organi2atlon, Employment Agency, llpprentkeslilpCommlttee,or State or Local Government /1.gencyThat I Believe Obalmlnated
Against Ma or Otho rs. {Ifmore than two, list under PARTICULAllS below.)
No=                                                                                                                                     li<:l. Employ,·c:i,Mcrnbc"                    PhoM No.

COMPASS BANK                                                                                                                                                                    (205) 297-3000
Street Adi;lres.s                                                                                 City. Slate anJ Zll' Co.Jc

15 20th St South, BIRMINGHAM, AL 35233


··=                                                                                                                                     .N<l.E,nploy~e$, M,m'.,l'f"S                 ?hone No.



Street Address                                                                                    City, 5utt" ar,d ZlP code




DlSCR.IMlWt.TlON DIISCD ON :Chtd; <1ppropriat,b,:,.x(Q).)                                                                                         DA n:(S) DlSCKIMINATION TOOk PLACE
                                                                                                                                                              Earliest                        Latest
  D                            D                      0        SIX         D                            D        NAT!Ot,IAL ORIGIN                     02-26--2018                    05-25-2018
                                              o
                 RACE                  COLOR                                          Rtlll,ION

   0                    RITAUATION                    AGE      D        D!SABll TTY               D       GENETIC INFORM ... TION

                         D       OTil[ll (Speri{y)                                                                                                           D           CONTINUrN(; ACTION

Tl ,t PARTl(U LAl5 ARE (ff11ddiU01ulp;per is needed, llttJJch cxtn $het!l{s)):

  I 1111 anAfi:l.an Amerlam female. I ban been employed for over 10 ~ with the lbove named employer, On Febnwy 26, 2018,
  I uked to leave work early. My request waa denied. Manager Kelly El1la Informed me that It wu 1810lmt company policy. On
  May 25, 2018,ICetrlc Wiley (male) asked to leevework-lyand his request WU granh,d. I heard Mr. Wiley say, Pam WU not
  allowecl to leave early when she awd, and Ms. El1la replied, I don't care. I am golllg to make her llfc a IMDg hell for the
  remainder ofthe time tbat I am here.

  OnJw,e 4, 2018, Ms. Ellis walked up to my desk am! put her hands on me by poking me afber I have previously asked her -                                                                          to
  touch me. I emailed my HR ttprl!Wll:allve, Tammy Flndw, 1-nue of the continued behavior by Ms. Ellis, whkh has also bffn
  reported to Hll Manqer Patricia OSboume.

  I believe I am hems dlscr1mlnated lplnst becallse of my ,ex ((enu,Je), and rmllated lplNt. fn violation ofTitle vu of the civil
  lUgbts Act of 1964, as -ded



I want thi:; charge filed with both the EEOC a.'ld the Stlif:c or loc1I Agtn<:y, if11IJy. J will                NOT.U.Y - W/wn11«nsary for Stat~ ;uJJ /.Q~aJA,pncy R«/Uinmf!lltS
ad'iise tile agenries if t rha11ge my address or phone numbet ar,d r will cooperat~ fully with
them in the processing of my charge in accordance with their procedures
                                                                                                                J swear or affirm that I h11ve re.id the above charge: and that it is true to           the
I ded.arc under penalty of perjury th.at the above is true ind cotwet.                                          best of my knowledge, infonnation and belief.
                                                                                                                SIGNA TUI!£ OF COMPUINANf



                                                                                                                SUIH,Clllll,ED,urn SWORN TO l!EFCl.'<E ME THIS OATI
             Digitally Signed by l'llllela stubbo on 06-Zt,-:ZOlS 11:10 AM WT                                   (lll()nfb. d;iy,yrarl
Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 15 of 17




                        EXHIBIT D
     Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 16 of 17
       Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 19 of 20



I am writing to complain about a stressful work environment due to Defamation
of character by a co-worker with behavior being known by upper management.

Jacqueline Ligon is a BSA Specialist I and works under Monica Fuqua. For several
months now Jacqueline has defamed my character by spreading rumors
throughout the BSA department that I have a sexually transmitted disease. She
has spread rumors outside of the office to people that we commonly know.
Other offensive comments were stated concerning my hair, clothing and that I am
unclean.

This is intentional infliction of emotional Distress that has harmed my reputation
and caused co-workers to disassociate themselves with me.

Jacqueline Ligon has conducted this type of behavior in the past as stated to me
by Keldric Williams. He stated that she spread rumors about him throughout the
BSA Department which caused co-workers to stray away from him. Another
incident stated to me by Antoine Welch. Jacqueline cursed his out in front of
other employees grabbed her belongings a left the office.

It is against company policy for myself and fellow employees to be subjected to
such behavior. If employees of the EDD, CTR, DFAC and AML Department are
questioned I am confidently sure that these accusations against Jacqueline Ligon
will be found to be true and also that the behavior is known to management.

I tried reporting my complaint to my talent and culture representative, Tammie
Fincher. After hearing my complaint Tammie stated that there was not much that
could be done. That is when I decided to send my complaint to the Office of
General Counsel.

In Addition: The week of 12/22/2017 I have been hearing rumors that I will be
fired after I return from vacation which is the week of 12/29/2017. It was said
that my manager Kelly Ellis would seek to find error in my work that would result
in termination. I have a right to a stress free work environment it is unfair that my
character is defamed by a co-worker and my job threated by management. I am
seeking help from the council to make this inappropriate, unlawful behavior stop.
                                                     Case 2:18-cv-00661-RDP Document 31 Filed 12/14/18 Page 17 of 17
7/27/2017                                              Case 2:18-cv..(:)@6M~(!)f'llc O!'ltil!m'f@flt·:l@n.f<llet@!l.'1'/1191'1:~bv~~ of 20

                                                  in:chats
                                                                                                                                                                  -Sut
                                                                                                                                                                      1 z~201f . .
       Mail

                                                  Chat with KELDRIC J WILLIAMS ---
       lnbox (1)                                          little. Probably use to those a$$ kissers.
       Starred
       Sent Mail                                          PAMELA D STUBBS-··
                                                          Well, Diana told me the CTR system has not been working properly for about 2 years and they are having to go back for 2 whole
       Drafts (76)
                                                          years to review work. 11 :01 AM
       BSA (54)
       Changes and Upd ...
                                                          KELDRIC J WILLIAMS ---
       Good Reading (50)
                                                          The two years i've been here no one would talk to me for at least a year and a half other than miserable jackie She jusl wanted
        HR (12)                                           dirt she could tell about me though. This is a stiff group.
        KYC Emails (14)
        NSU (31)                                          PAMELA D STUBBS --·
        Personal (118)                                     I know. But, I can handle that. I don't like peoplo in my business anyway. I just don't want to move :'(
        Reviewer Comme ...
        Less                                               KELDRIC J WILLIAMS···
        Important                                         You don't have to move. IF you are asked to help and you accept then let them know its oniy until they catch up or ask for a time
                                                          frame. I don't want people in n1y business either especially as much as some of these people whisper in here. If anyone ever
I       Chats
                                                          spoke or talked to me jackie would start rumors that i was up to something. She even got r1lot of people avoiding or being cilitty
       All Mail                                                  ... "'··   ··-·-••'-····   ...   ···--···-··--
       Spam
                                                  E··I




h ttps ://mail. g oogle. com/ma il/uJO/#chatsi1 476e 36a800531 3,1                                                                                                                             ;
